Title: To Thomas Jefferson from La Villebrune, 12 February 1783
From: La Villebrune, Jacques Aimé La S., Chevalier de
To: Jefferson, Thomas


        
          Monsieur
          Baltimore Le 12 fevrier 1783.
         J’ai Recu La Lettre que Votre Excellence Ma fait L’honneur De M’Ecrire Le 8 De ce mois avec La Copie De Sa Lettre à M. Le Cher. De La Luzerne. Je ne peu asse vous Remercier de L’interet que Vous avés bien Voulu prendre pour faire Terminer L’objet en contestation avec M. Le Gros. J’ai fait Choix de M. Pringle comme arbitre Dans cette affaire, et J’ai Lieu de penser grace a vos bons offices qu’elle Sera Terminé sans Retour.
        Je serois bien de L’avis proposé a Votre Excellence d’aller Mouiller a York ou Hampton pour être a portée de profiter Des premiers Vents De Nord Ouest qui me Mettroient Loin de la Cote, Dans La nuit, Surtout Si Je navois pas de convoy à conserver, Mais Des Batiments entrés aujourd’hui Raportent Avoir été Chassés par quatre frégattes Jusque sur Le Cap Charles et avoir vu au Mouillage de Linhaven-Baye, un vaisseau et une frégatte qui ont appareillés et pris un Brieg qui navigoit avec eux; deplus York, Et Hampton, N’ont pas un canon Monté. Si L Ennemy Tres Supérieur Entreprenoit de venir nous y forcer il y auroit peu de Sureté.
        Peut etre conviendroit-il autant D’attendre comme Le propose M. De La Luzerne Jusqu’au Mois prochain, Des Nouvelles D’Europe, ou L’arivée D’une Division des Antilles promise par M. De Veaudreuil, Ou bien Encore que L Ennemi fatigué ne fut obligé de Rentrer a Newyork.
        Je voi par La Lettre de Votre Excellence a M. Le Cher. de La Luzerne qu’elle aprecie Beaucoup Les Dispositions prises pour son Logement. C’est un Effet de Votre Tres grande indulgence qui ajouteroit Encore S’il Etoit possible au désir de vous Rendre tout ce que Je vous Doit.
        Je Suis avec Respect Monsieur Votre tres Humble et tres Obeissant Serviteur,
        
          La Villebrune
        
      